Citation Nr: 0206731	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.

(The issues of entitlement to service connection for a right 
eye vision disorder and entitlement to an increased 
disability rating for post-traumatic stress disorder will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the veteran withdrew a request to present 
evidence at a personal hearing before a member of the Board 
by correspondence dated in July 1999.  See 38 C.F.R. § 20.702 
(2001).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right eye vision 
disorder and entitlement to an increased disability rating 
for post-traumatic stress disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The veteran has Level I hearing loss in each ear.  
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, Diagnostic 
Code 6100 (2001); 38 C.F.R. § 4.87(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the August 1998 statement of the 
case, the December 1998 and March 2001 supplemental 
statements of the case, RO correspondence dated in September 
2001, and the January 2002 rating decision adequately 
notified the veteran of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  Specifically, 
the RO secured VA treatment records and pertinent medical 
examinations.  The veteran has not identified any private 
records relevant to this claim.  

The Board notes that the veteran failed to report for VA 
audiology examinations scheduled in 2000 and 2001.  
Therefore, evidence as to the severity of hearing loss 
expected from the examinations could not be used to rate the 
veteran's disability.  It is emphasized that the notices for 
the examinations were sent to the veteran's address of record 
and not returned as undeliverable.  See 38 C.F.R. § 3.1(q) 
(2001) (notification for VA purposes is a written notice sent 
to the claimant's last address of record); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  The Board is satisfied that the 
veteran was properly notified of the examinations.  Moreover, 
VA's duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining evidence.  Accordingly, the Board finds that VA has 
met the notice and duty to assist provisions contained in the 
new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Factual Background

The RO established service connection for bilateral hearing 
loss in a February 1983 rating decision.  It assigned a 
noncompensable (zero percent) disability rating.  

The veteran requested entitlement to an increased rating in 
March 1997.  In connection with that claim, he a VA 
audiological evaluation in June 1997.  He described having 
progressive deterioration of hearing that interfered with his 
ability to work.  Physical examination of the ears was 
normal.  Audiological evaluation revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
40
65
75
LEFT
-----
15
25
60
70

The average puretone threshold was calculated as 49 in the 
right ear and 43 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in each ear.  

The RO's January 1998 rating decision denied an increased 
rating for bilateral hearing loss.  The veteran timely 
perfected an appeal of that decision.  

In his March 1998 notice of disagreement, the veteran 
essentially claimed that the VA audiological examination did 
not accurately reflect his current hearing impairment as it 
affected him in real-world situations.  Background noise 
limited his ability to hear and consequently his ability to 
work in certain situations.  The veteran essentially 
reiterated these statements during his July 1999 personal 
hearing.

The veteran underwent an additional VA audiological 
evaluation in September 1998.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
50
70
75
LEFT
-----
15
25
65
70

The average puretone threshold was calculated as 53 in the 
right ear and 43 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
96 percent in the left ear.

VA outpatient records for the relevant time period were 
negative for evaluation of service-connected hearing loss.  

VA reports showed that the veteran failed to report for 
scheduled VA examinations in January and February 2000.  In 
correspondence dated in August 2001, the veteran stated that 
he was experiencing more problems hearing.  In September 
2001, the RO notified the veteran of the evidence necessary 
to substantiate his increased rating claim for bilateral 
hearing loss and of the need for an additional examination.  
The veteran failed to report for a scheduled VA examination 
in December 2001.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that there is no indication that the RO 
considered the amendments to the regulations.  However, after 
careful review of the regulations in question, the Board 
finds that the changes are not significant to this particular 
veteran's claim.  Therefore, the amended regulation is not 
more favorable to the veteran than the previous version and 
proceeding to disposition of the claim will not result in any 
prejudice to the veteran.  See Bernard, supra.      

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the June 1997 and 
September 1998 VA examinations to Table VI yields a Roman 
numeral value of I for both the right ear and the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is evaluated as 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2001); 38 C.F.R. § 4.87(1998). 


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

